Citation Nr: 0637855	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-28 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post bypass graft four times, claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and April 204 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in August 2006.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's coronary artery disease is reasonably shown to 
be secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's coronary artery disease is proximately due to 
or the result of his service-connected diabetes mellitus. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for coronary artery 
disease, secondary to service-connected diabetes mellitus.  
Therefore, no further development is needed with respect to 
this claim.

Factual Background

By an April 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation.

A claim for service connection for coronary artery disease, 
secondary to service-connected diabetes mellitus, was 
received in December 2003.  

An operative report dated in December 2003 from Naples 
Community Hospital revealed that the veteran underwent a 
coronary artery bypass graft times four. 

A December 2003 letter was received from G. Allen, M.D., of 
Cardiac Surgical Associates of Southwest Florida.  Dr. Allen 
stated that the veteran's diabetes mellitus caused his 
coronary artery disease.  

On VA examination in January 2004, the examiner noted that 
the veteran had a history of essential hypertension, severe 
coronary artery disease with multiple risk factors and status 
post coronary artery bypass graft.  The examiner felt that 
this could not be related to diabetes mellitus without 
resorting to speculation.

In an April 2004 letter, a VA physician believed that the 
veteran's current heart condition was caused from the 
following factors listed in order of their most likely 
contributing factors:  (1) family history, including his 
father's death at age 39 from an myocardial infarction, (2) 
smoking for many years, (3) diabetes since 1986, most likely 
due to chemical exposure, (4) hyperlipidemia, and (5) 
hypertension since 2000.  It was stated that of the five 
major risk factors in statically predicting likelihood of 
coronary artery disease, the veteran had them all.  The 
chronicity of each of these diseases includes the length in 
which they have been present in promoting arthrogenesis, 
places each factor in this order of importance when 
considering contributing factors.

The veteran testified at an August 2006 travel board hearing, 
that he was first diagnosed as having coronary artery disease 
in 2003 and then he was diagnosed with diabetes in the early 
90's.  He felt that the medical evidence supported his 
secondary service connection claim.   

Analysis

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a). 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence supports the veteran's 
claim for coronary artery disease.  The evidence clearly 
shows that the veteran has coronary artery disease.  There 
are three medical opinions of record as to whether the 
coronary artery disease is secondary to the veteran's 
service-connected diabetes mellitus.  

The December 2003 private physician felt that the veteran's 
diabetes mellitus caused his coronary artery disease.  

The April 2004 VA physician believed that the veteran's 
current heart condition was caused by several factors, 
including diabetes mellitus.

The January 2004 VA examiner acknowledged that the veteran 
had multiple risk factors for coronary artery disease but 
could not state that the disorder was related to diabetes 
mellitus without resorting to speculation.  

Although the two VA physicians did not provide definitive 
etiology statements, they both acknowledged that the 
veteran's coronary artery disease had multiple risk factors, 
including diabetes mellitus.  Accordingly, the Board finds 
that the factual circumstances in this case present a 
situation in which the evidence is at least in equipoise as 
to whether coronary artery disease is secondary to the 
veteran's service-connected diabetes mellitus.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for coronary artery disease on a secondary basis 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for coronary artery disease, status post 
bypass graft four times, secondary to the service-connected 
diabetes mellitus is granted.


REMAND

By this decision, the Board granted service connection for 
coronary artery disease as secondary to service-connected 
diabetes mellitus.  An evaluation has not yet been assigned 
for this newly service-connected disability.  Analysis of 
whether the veteran meets the criteria for TDIU must await 
the evaluation of his service-connected disabilities in 
totality.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the follow development:

After undertaking any indicated 
development, including a VA examination if 
warranted, the RO/AMC should re-adjudicate 
the veteran's claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


